 ~A0245B       (Rev. 12/11) Judgment in a Criminal Petty Case
               Sheet 1                                                                                                  FILED
                                                                                                                          MAR 31 2020
                                         UNITED STATES DISTRICT CO' fRT
                                                SOUTHERN DISTRICT OF CALIFORNI "Sou-f~-~~~ 5,';f~STR1C! COURT
                                                                                                              BY             "    IC1 OF CALIFORNIA
                       UNITED STA TES OF AMERICA                               JUDGMENT IN A                                                   DEPUTY
                                           v.                                  CRIMINAL CASE
                                                                               (For Offenses Committed On or After November I, 1987)
          PAOLA NICTE LOPEZ-NAVARRETE (I)
                                                                               Case Number: 20CR1035-BGS
                                                                                Gerardo Gonzalez , CJ A
                                                                               Defendant's Attorney
 REGISTRATION NO. 93125298

•THE DEFENDANT:
 ~ pleaded guilty to count(s)_ls.;o,cfc,te,h,:.e-"In.,,~e,o,_,rm,,_a,.,te,ioe,n,__ _ _ _ _- - ' - - - - - - - - - - - - - - - - - - - - - - - -
 D    was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                         Count
 Title & Section                                                       Nature of Offense                                                Numher{s) ·
 8:1325                                                            Improper Entry by an Alien
                                                                          (Misdemeanor)




           The defendant is sentenced as provided in pages 2 through                 2        of this judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D Count(s)                      .                             is   areO dismissed on the motion of the United States.
~ Assessment: $10- WAIVED




~ Fine waived                                     D      Forfeitnre pursuant to order filed                                        included herein.
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to pay restitution, the
    defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances,
                                                                                  March 31, 2020
                                                                                  Date of Imposit.ion of   Sent;:;, . . J
                                                                                     ?f:?tl~
                                                                                 HON. BERNARD G. SKOMAL
                                                                                 UNITED STATES MAGISTRATE WOGE


                                                                                                                                           20CR1033-BGS
AO 2458     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment- Page _ _2_ of        2
DEFENDANT: PAOLA NICTE LOPEZ-NAVARRETE (I)
CASE NUMBER: 20CR1035-BGS
                                                                  IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time Served




      D Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D The court makes the following recommehdations to the Bureau of Prisons:



      0   The defendant is remanded to the custody of the United States Marshal.

      0   The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _                        •   a.m.    •   p.m.   on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States Marshal.

      0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           •--------------------------
           •   as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Serv_ices Office.

                                                                       RETURN
 I have executed this judgment as follows:

          Defendant delivered on                                                          to

 at                                                        with a certified copy of this judgment.



                                                                                                     UNITED ST ATES MARSHAL


                                                                              By---------------------
                                                                                                DEPUTY UNITED ST ATES MARSHAL




                                                                                                                              20CR1035-BGS
